[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER RE: MOTION TO REOPEN
The motion to reopen judgment, #119, was heard on January 22, 1991.
The court has reviewed the transcript of the hearing held on April 23, 1990 at the time the stipulation for judgment was approved in the above matter. Mr.  Mrs. Guimond were both present, as was their attorney as well as counsel for the City of Norwalk. The court finds that the stipulation was carefully reviewed by counsel in the presence of the defendants. Both defendants were given an opportunity to be heard and as a result of some of their comments, certain oral changes and/or oral amendments were made to the stipulation. Both defendants indicated that the agreement, with the additions and corrections thereon, was acceptable to them. A short recess was taken to give the parties an opportunity to confer with their counsel.
The fact that the judgment, entered by agreement, is strict and burdensome to the defendants, is not sufficient grounds to reopen the judgment.
The stipulation was recited in court in the presence of both defendants and both defendants had imput into the changes and/or amendments made with respect to the stipulation.
The Motion to Reopen is denied.
COPPETO, J.
[EDITORS' NOTE:  THE CASE THAT PREVIOUSLY APPEARED ON THIS PAGE HAS BEEN MOVED TO CONN. SUP. PUBLISHED OPINIONS.] CT Page 344